In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals, as limited by her brief, from so much of an order of fact-finding and disposition of the Family Court, Rockland County (Garvey, J), dated June 19, 2002, made after a hearing, as found that the mother had neglected the subject child.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The finding of neglect is supported by a preponderance of the credible evidence, which demonstrated that the mother’s mental illness and refusal to undergo psychiatric treatment placed her child in imminent danger within the meaning of Family Court Act § 1012 (f) (see Matter of Octavia S., 255 AD2d 316 [1998]; Matter of Nassau County Dept, of Social Servs. [Raul B.] v Diane B., 231 AD2d 523 [1996]; Matter of Jesse DD., 223 AD2d 929 [1996]; Matter of Madeline R., 214 AD2d 445 [1995]).
The mother’s remaining contention is without merit. Ritter, J.E, Smith, Goldstein and H. Miller, JJ., concur.